Title: To James Madison from George W. Erving, 17 July 1807
From: Erving, George W.
To: Madison, James



Dear Sir
Madrid July 17th. 1807

My last unofficial letter was of June 22d.  My last publick dispatch (of the 14th. Inst.) by original & duplicate, inclosed Copy of an Extraordinary gazette announcing the conclusion of an Armistice between Russia & France, a triplicate of which is herewith transmitted: The News of the ratification immediately followed, & to day we hear that the peace is Signed at Tilsit, & that the two Emperors & the king of Prussia have had several interviews, & some say have dined together.  Such dispatch is hardly credible, but no doubt can be entertained that a peace will be made, if it has not been in fact already settled.  This consummation so devoutly desired on the greater part of the continent, must be most calamitous news to England; but to this court also, whatever publick demonstrations may be made to ye. Contrary it is far from agreeable; what the Emperor will do with Regard to Spain is not yet to be Conjectured; he may probably suffer their affairs to go on in their present Course, till he has brought England to terms; but that he has a view to Effect sooner or later some important changes here cannot be doubted: You will have perceived that the general idea of the Princes being a creature subserving the purposes of France is Erroneous; such change therefore cannot be expected to be in his favor; yet one should not be surprized if he still continues his Carreer, under the tacit permission of the Emperor, to the utmost object; because in that way the final purpose of France may perhaps more Easily & certainly produced; as to root up the old dynasty (if such shoud be her wish) might be a work of some difficulty, but to destroy a new created power, vested in such a person too; one which can have no support in publick Opinion, & which has certainly no proper means adequate to its preservation; this will be a work of very little trouble.
I have transmitted to you in my official letters several notes respecting Mr J. Livingstons ship "Grampus" seised & confiscated at Conception bay.  The principal ground upon which the governor has justified his proceedings is the confession of the Captain of the ship, that one purpose of his voyage was to carry on an illicit trade with the Spanish Colonies.  Mr. Livingston has now sent an Agent here, one Mr. Havel who was a kind of supercargo on board the "Grampus".  I have asked this agent whether Mr. Livingston has had any communication with you on the subject; he says not; but with a degree of hesitation & a manner of mysteriousness, which in addition to other circumstances, particularly what he tells me of his intention to use the influence of money, lead me to conclude that Mr. L. thinks the case not to stand on such a footing as to deserve the countenance of governments.  He seems desirous of Engaging me in ye. Agency, which for a thousand reasons I decline; presuming that you do not wish me to negotiate in any case, otherwise than officially with the Spanish government.  There appears to be very little probability of his recovering a cent, unless by chance in the mode his Agent contemplates, with which however I will have nothing to do Even by advice.  I take the liberty of transmitting herewith another letter for him, begging if you find it proper that you will Cause it to be forwarded.
The most consistent Account which I have seen of the news from Constantinople mentioned in my last, is published in ye. Madrid Gazette of to day which I therefore inclose.
I have received, under blank Cover, from your departmt two letters for a Mr. "Jean Hiriate" of Madrid.  The hand writing of the cover is certainly that of one of your Secretarys, the address of the letters not, & I do not know who the Mr. Hiriate is or how to dispose of ye. letters.  Sir with true respect & Esteem very faithfully your most obliged & Obt. Srt.

George W Erving


P. S.  18th.
Another Extraordinary gazette published to day gives some interesting particulars respecting the Meeting of the Emperors & ye. King of Prussia, & is therefore also inclosed.
I believe that I mentioned in a former letter that the actual Spanish Min: Plenipoy. at Milan has been appointed to go to ye. U. States in the same capacity: this was confirmed to me last night by a relation of his; but who says also that he is not to go till after the War.  A Vessel has arrived at Cadiz loaded with some of Yrujos property; particularly with some parts of a flour mill for ye. use of an Establishment which he has made there in Company with one Mr. Covachuchi; & this Vessel as well as others which he has Employed Carry special permissions from the English government.

